Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 05/10/2022.     
 
Response to Amendment
3.	The Amendment filed on 05/10/2022 has been received.  claims 1, 2, 7, 8, and 9-10 have been amended. Claim 11 has been cancelled; Claims 1-10, 12-19 are pending. 

4.					Response to Arguments
	Applicant’s arguments filed on 05/10/2022, pages 11-15 have been fully considered.

Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§102 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (Marek et al. (3D Video Compression by Coding of Disoccluded Regions, ICIP, 09/30/2012, referred as Marek )    and in view LIN et al. (US 20150271486)) does not teach the limitations “selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view.” in amended independent claim 1, since “Consequently, in Marek, contrary to claim 1 as amended, only one coding method is available for coding the image of a view. If the image of the view is the image of the central view, the coding method is systematically HEVC encoding. If the image of the view is the image of the left or right view, the coding method is systematically HEVC encoding applied on disoccluded region of the image of the left or right view. Therefore, Marek does not disclose the act of selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view.
Moreover, Marek does not disclose the act of generating a data signal containing information indicating whether the first coding method or the second coding method is selected (for coding said image of said view). Marek also does not disclose that the data signal contains coded description information of the image processing, if the second coding method of Marek is applied”.  (remark, page 9-12).
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that Marek et al. (3D Video Compression by Coding of Disoccluded Regions, ICIP, 09/30/2012, referred as Marek ) and in view of Filippini et al. ( US 20110216162) and further in view LIN et al. (US 20150271486) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
First, Filippini discloses that “selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view” in fig. 2, fig. 3 and fig. 4; in fig. 2, there are multiple coding method (code 1 202-1, code 2 202-2, code 3 202-3) to selected from to code the image of said view (204-1, for example), one of said first and second coding methods for coding said image of said view (in fig. 2, code 1 is selected to code 204-1), said first coding method being used to code original data of said image of said view (as shown in fig. 2, code 1 is used to code view 204-1); in fig. 3 and fig. 4, it shows said second coding method being used to code data resulting from a processing of said image of said view; for example, fig. 3 shows how to process the original video into modified image 304 and fig. 4 step 430-440 show using 2nd coding method to code the modified image; as also suggested in paragraph 0069, … “the extracted video format codes may comprise a first video format code (Code 1 202-1), a second video format code (Code 2 202-1), a third video format code (Code 3 202-1), etc. The video format controller may determine that the first video format code (202-1) indicates that the video format for the first set of source video images (204-1) is the first source video format. The video format controller may also determine that the second video format code (202-2) indicates that the video format for the second set of source video images (204-2) is the second source video format and that the third video format code (202-3) indicates that the video format for the third set of source video images (204-3)”; and paragraph 0071-0072, as: “A video format filter in the video format filters (108) may be selected based on a video format code extracted from the coded bitstream. For example, if the first set of source video images is not encoded for a display video format as indicated by display mode information (128), then the first set of source video images is modified by the video format filter to obtain another set of converted images that is encoded for the display video format...Modification of a source video image by a video format filter as described herein may involve removing pixels, adding pixels, modifying pixels, or rearranging pixels of the input image”; which means select second coding method for processed view, since it is encoded for the display video format finally.
Therefore, the combination of Marek, Filippini and LIN  teaches the limitations of “selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view” in amended independent claim 1 and other independent claims. 

2) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of Marek, Filippini and LIN  teaches the limitations of “selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view” in amended independent claim 1 and other independent claims. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17281463 filed on 03/30/2021.
Priority #			 Filling Data			 Country
1859067		            October 1, 2018		  FR


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
  6.	Claims 1-2, 5-10, 14-15, 18-19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Marek et al. (3D Video Compression by Coding of Disoccluded Regions, ICIP, 09/30/2012, referred as Marek ) and in view of Filippini et al. ( US 20110216162)  and further in view LIN et al. (US 20150271486).   

	Regarding claim 1, Marek teaches a method for coding an image of a view forming part of a plurality of views (fig. 4 in page 1318), the plurality of views simultaneously representing a 3D scene from different viewing angles or positions (as shown in fig. 4, left view and central view, right view are different viewing angles), implemented by a coding device (fig. 4, 3D video encoder, 3D video decoder), comprising the following: 
	selecting a first coding method or a second coding method for coding the image of said view, (as shown in fig. 4, left view has first coding method), 
	if the first coding method is selected, coding the original data of the image of said view (as shown in fig. 4, the left view is encoded), said first coding method providing coded original data (fig. 4, data after HEVC encoder is the coded original data),  
	if the second coding method is selected: coding processed data of the image of said view (fig. 4, central view is encoded with second coding method), said data having been obtained by an image processing applied to the original data of the image of said view (as shown in fig. 4, data after HDEV encoder of central view) , said coding providing coded processed data (fig. 4, data after HDEV encoder of central view is coded processed data) , coding description information of said image processing which has been applied (as shown in fig. 4, all information and data has been coded, including texture/depth), said generated data signal further containing: 
	said coded original data of the image of said view, if the first coding method has been selected (fig. 4, bitstream of left view after encoder), said coded processed data of the image of said view, and said coded description information of the image processing, if the second coding method has been selected (as shown in fig. 4, all data has been encoded, including texture, depth from central view and left view, right view).
	It is noticed that Marek does not disclose explicitly selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view.
	Filippini disclose of  selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view (fig. 2, fig. 3 and fig. 4; in fig. 2, there are multiple coding method (code 1 202-1, code 2 202-2, code 3 202-3) to selected from to code the image of said view (204-1, for example), one of said first and second coding methods for coding said image of said view (in fig. 2, code 1 is selected to code 204-1), said first coding method being used to code original data of said image of said view (as shown in fig. 2, code 1 is used to code view 204-1); in fig. 3 and fig. 4, it shows said second coding method being used to code data resulting from a processing of said image of said view; for example, fig. 3 shows how to process the original video into modified image 304 and fig. 4 step 430-440 show using 2nd coding method to code the modified image; as also suggested in paragraph 0069, … “the extracted video format codes may comprise a first video format code (Code 1 202-1), a second video format code (Code 2 202-1), a third video format code (Code 3 202-1), etc. The video format controller may determine that the first video format code (202-1) indicates that the video format for the first set of source video images (204-1) is the first source video format. The video format controller may also determine that the second video format code (202-2) indicates that the video format for the second set of source video images (204-2) is the second source video format and that the third video format code (202-3) indicates that the video format for the third set of source video images (204-3)”; and paragraph 0071-0072, as: “A video format filter in the video format filters (108) may be selected based on a video format code extracted from the coded bitstream. For example, if the first set of source video images is not encoded for a display video format as indicated by display mode information (128), then the first set of source video images is modified by the video format filter to obtain another set of converted images that is encoded for the display video format...Modification of a source video image by a video format filter as described herein may involve removing pixels, adding pixels, modifying pixels, or rearranging pixels of the input image”; which means select second coding method for processed view since it is encoded for the display video format finally).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view as a modification to the method of Marek for the benefit of  video images is modified by a suitable video format filter to obtain a second other set of converted images that is encoded for the display video format. (paragraph 0071).
	It is noticed that Marek does not disclose explicitly generating a data signal containing information indicating whether the first coding method or the second coding method is selected.
	LIN disclose of  generating a data signal containing information indicating whether the first coding method or the second coding method is selected (as shown in fig. 6, step 630;  paragraph 0054, … If the first mode is enabled, a first mode flag corresponding to the first mode is signaled to indicate whether the first mode is asserted in step 630).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating a data signal containing information indicating whether the first coding method or the second coding method is selected as taught by LIN as a modification to the method of Marek for the benefit of indicate whether the first mode is asserted (paragraph 0054).

	Regarding claim 2, Marek teaches a method for decoding a data signal representative of an image of a view forming part of a plurality of views (fig. 4 in page 1318), the plurality of views simultaneously representing a 3D scene from different viewing angles or positions (as shown in fig. 4, left view and central view, right view are different viewing angles), implemented by a coding device (fig. 4, 3D video encoder, 3D video decoder), said decoding device comprising: a processor (fig. 4, HEVC decoder) which is configured to implement the following: 
	reading, in the data signal, coded data associated with the image of said view (as shown in fig. 4, HEVC decoder reading, in the data signal, coded data), reconstructing an image of said view on the basis of said coded data that have been read, said image of the reconstructed view containing the original data of the image of said view, if the item of information indicates the second decoding method (as shown in fig. 4, the central  view is decoded and reconstructed using second decoding method), 
	reading, in the data signal, coded data associated with the image of said view (as shown in fig. 4, HEVC decoder reading coded data) , reconstructing an image of the view on the basis of the coded data that have been read, the reconstructed image of the view containing processed data of the image of the view, in association with description information of an image processing used to obtain the processed data (as shown in fig. 4, encoded data from central/left view/right view is read and decoded and then reconstructed).
	It is noticed that Marek does not disclose explicitly the first and second decoding methods being available for decoding said image of said view, said first decoding method being used to decode original data of said image of said view and said second decoding method being used to decode data resulting from a processing of said image of said view.
	Filippini disclose of  the first and second decoding methods being available for decoding said image of said view, said first decoding method being used to decode original data of said image of said view and said second decoding method being used to decode data resulting from a processing of said image of said view (fig. 2, fig. 3 and fig. 4; in fig. 2, there are multiple coding method (code 1 202-1, code 2 202-2, code 3 202-3) to selected from to code the image of said view (204-1, for example), one of said first and second coding methods for coding said image of said view (in fig. 2, code 1 is selected to code 204-1), said first coding method being used to code original data of said image of said view (as shown in fig. 2, code 1 is used to code view 204-1); in fig. 3 and fig. 4, it shows said second coding method being used to code data resulting from a processing of said image of said view; for example, fig. 3 shows how to process the original video into modified image 304 and fig. 4 step 430-440 show using 2nd coding method to code the modified image; as also suggested in paragraph 0069, … “the extracted video format codes may comprise a first video format code (Code 1 202-1), a second video format code (Code 2 202-1), a third video format code (Code 3 202-1), etc. The video format controller may determine that the first video format code (202-1) indicates that the video format for the first set of source video images (204-1) is the first source video format. The video format controller may also determine that the second video format code (202-2) indicates that the video format for the second set of source video images (204-2) is the second source video format and that the third video format code (202-3) indicates that the video format for the third set of source video images (204-3)”; and paragraph 0071-0072, as: “A video format filter in the video format filters (108) may be selected based on a video format code extracted from the coded bitstream. For example, if the first set of source video images is not encoded for a display video format as indicated by display mode information (128), then the first set of source video images is modified by the video format filter to obtain another set of converted images that is encoded for the display video format...Modification of a source video image by a video format filter as described herein may involve removing pixels, adding pixels, modifying pixels, or rearranging pixels of the input image”; which means select second coding method for processed view since it is encoded for the display video format finally).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the first and second decoding methods being available for decoding said image of said view, said first decoding method being used to decode original data of said image of said view and said second decoding method being used to decode data resulting from a processing of said image of said view as a modification to the method of Marek for the benefit of  video images is modified by a suitable video format filter to obtain a second other set of converted images that is encoded for the display video format. (paragraph 0071).
.	It is noticed that Marek does not disclose explicitly reading, in the data signal, an item of information indicating whether the image of said view is to be decoded according to a first or a 
second decoding method.
	LIN disclose of  generating a data signal containing information indicating whether the first coding method or the second coding method is selected (as shown in fig. 6, step 630-640;  paragraph 0054, … If the first mode is enabled, a first mode flag corresponding to the first mode is signaled to indicate whether the first mode is asserted in step 630).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating a data signal containing information indicating whether the first coding method or the second coding method is selected as taught by LIN as a modification to the method of Marek for the benefit of indicate whether the first mode is asserted (paragraph 0054).

	Regarding claim 7, Marek teaches a device for coding an image of a view forming part of a plurality of views, (fig. 4 in page 1318), the plurality of views simultaneously representing a 3D scene from different viewing angles or positions (as shown in fig. 4, left view and central view, right view are different viewing angles), implemented by a coding device (fig. 4, 3D video encoder, 3D video decoder), said coding device comprising: a processor (fig. 4, HEVC encoder) which is configured to implement the following: 
	selecting a first coding method or a second coding method for coding the image of said view, (as shown in fig. 4, left view has first coding method), 
	if the first coding method is selected, coding the original data of the image of said view (as shown in fig. 4, the left view is encoded), said first coding method providing coded original data (fig. 4, data after HEVC encoder is the coded original data),  
	if the second coding method is selected: coding processed data of the image of said view (fig. 4, central view is encoded with second coding method), said data having been obtained by an image processing applied to the original data of the image of said view (as shown in fig. 4, data after HDEV encoder of central view) , said coding providing coded processed data (fig. 4, data after HDEV encoder of central view is coded processed data) , coding description information of said image processing which has been applied (as shown in fig. 4, all information and data has been coded, including texture/depth), said generated data signal further containing: 
	said coded original data of the image of said view, if the first coding method has been selected (fig. 4, bitstream of left view after encoder), said coded processed data of the image of said view, and said coded description information of the image processing, if the second coding method has been selected (as shown in fig. 4, all data has been encoded, including texture, depth from central view and left view, right view).
	It is noticed that Marek does not disclose explicitly selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view.
	Filippini disclose of  selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view (fig. 2, fig. 3 and fig. 4; in fig. 2, there are multiple coding method (code 1 202-1, code 2 202-2, code 3 202-3) to selected from to code the image of said view (204-1, for example), one of said first and second coding methods for coding said image of said view (in fig. 2, code 1 is selected to code 204-1), said first coding method being used to code original data of said image of said view (as shown in fig. 2, code 1 is used to code view 204-1); in fig. 3 and fig. 4, it shows said second coding method being used to code data resulting from a processing of said image of said view; for example, fig. 3 shows how to process the original video into modified image 304 and fig. 4 step 430-440 show using 2nd coding method to code the modified image; as also suggested in paragraph 0069, … “the extracted video format codes may comprise a first video format code (Code 1 202-1), a second video format code (Code 2 202-1), a third video format code (Code 3 202-1), etc. The video format controller may determine that the first video format code (202-1) indicates that the video format for the first set of source video images (204-1) is the first source video format. The video format controller may also determine that the second video format code (202-2) indicates that the video format for the second set of source video images (204-2) is the second source video format and that the third video format code (202-3) indicates that the video format for the third set of source video images (204-3)”; and paragraph 0071-0072, as: “A video format filter in the video format filters (108) may be selected based on a video format code extracted from the coded bitstream. For example, if the first set of source video images is not encoded for a display video format as indicated by display mode information (128), then the first set of source video images is modified by the video format filter to obtain another set of converted images that is encoded for the display video format...Modification of a source video image by a video format filter as described herein may involve removing pixels, adding pixels, modifying pixels, or rearranging pixels of the input image”; which means select second coding method for processed view since it is encoded for the display video format finally).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view as a modification to the device of Marek for the benefit of  video images is modified by a suitable video format filter to obtain a second other set of converted images that is encoded for the display video format. (paragraph 0071).
	It is noticed that Marek does not disclose explicitly generating a data signal containing information indicating whether the first coding method or the second coding method is selected.
	LIN disclose of  generating a data signal containing information indicating whether the first coding method or the second coding method is selected (as shown in fig. 6, step 630;  paragraph 0054, … If the first mode is enabled, a first mode flag corresponding to the first mode is signaled to indicate whether the first mode is asserted in step 630).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating a data signal containing information indicating whether the first coding method or the second coding method is selected as taught by LIN as a modification to the device of Marek for the benefit of indicate whether the first mode is asserted (paragraph 0054).

	Regarding claim 8, Marek teaches a device for decoding a data signal representative of an image of a view forming part of a plurality of views (fig. 4 in page 1318), the plurality of views simultaneously representing a 3D scene from different viewing angles or positions (as shown in fig. 4, left view and central view, right view are different viewing angles), implemented by a coding device (fig. 4, 3D video encoder, 3D video decoder), said decoding device comprising: a processor (fig. 4, HEVC decoder) which is configured to implement the following: 
	reading, in the data signal, coded data associated with the image of said view (as shown in fig. 4, HEVC decoder reading, in the data signal, coded data), reconstructing an image of said view on the basis of said coded data that have been read, said image of the reconstructed view containing the original data of the image of said view, if the item of information indicates the second decoding method (as shown in fig. 4, the central  view is decoded and reconstructed using second decoding method), 
	reading, in the data signal, coded data associated with the image of said view (as shown in fig. 4, HEVC decoder reading, in the data signal, coded data), reconstructing an image of the view on the basis of the coded data that have been read, the reconstructed image of the view containing processed data of the image of the view, in association with description information of an image processing used to obtain the processed data (as shown in fig. 4, encoded data from left view/central view/right view is read and decoded and then reconstructed).
	It is noticed that Marek does not disclose explicitly the first and second decoding methods being available for decoding said image of said view, said first decoding method being used to decode original data of said image of said view and said second decoding method being used to decode data resulting from a processing of said image of said view.
	Filippini disclose of  the first and second decoding methods being available for decoding said image of said view, said first decoding method being used to decode original data of said image of said view and said second decoding method being used to decode data resulting from a processing of said image of said view (fig. 2, fig. 3 and fig. 4; in fig. 2, there are multiple coding method (code 1 202-1, code 2 202-2, code 3 202-3) to selected from to code the image of said view (204-1, for example), one of said first and second coding methods for coding said image of said view (in fig. 2, code 1 is selected to code 204-1), said first coding method being used to code original data of said image of said view (as shown in fig. 2, code 1 is used to code view 204-1); in fig. 3 and fig. 4, it shows said second coding method being used to code data resulting from a processing of said image of said view; for example, fig. 3 shows how to process the original video into modified image 304 and fig. 4 step 430-440 show using 2nd coding method to code the modified image; as also suggested in paragraph 0069, … “the extracted video format codes may comprise a first video format code (Code 1 202-1), a second video format code (Code 2 202-1), a third video format code (Code 3 202-1), etc. The video format controller may determine that the first video format code (202-1) indicates that the video format for the first set of source video images (204-1) is the first source video format. The video format controller may also determine that the second video format code (202-2) indicates that the video format for the second set of source video images (204-2) is the second source video format and that the third video format code (202-3) indicates that the video format for the third set of source video images (204-3)”; and paragraph 0071-0072, as: “A video format filter in the video format filters (108) may be selected based on a video format code extracted from the coded bitstream. For example, if the first set of source video images is not encoded for a display video format as indicated by display mode information (128), then the first set of source video images is modified by the video format filter to obtain another set of converted images that is encoded for the display video format...Modification of a source video image by a video format filter as described herein may involve removing pixels, adding pixels, modifying pixels, or rearranging pixels of the input image”; which means select second coding method for processed view since it is encoded for the display video format finally).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the first and second decoding methods being available for decoding said image of said view, said first decoding method being used to decode original data of said image of said view and said second decoding method being used to decode data resulting from a processing of said image of said view as a modification to the device of Marek for the benefit of  video images is modified by a suitable video format filter to obtain a second other set of converted images that is encoded for the display video format. (paragraph 0071).
.	It is noticed that Marek does not disclose explicitly reading, in the data signal, an item of information indicating whether the image of said view is to be decoded according to a first or a 
second decoding method.
	LIN disclose of  generating a data signal containing information indicating whether the first coding method or the second coding method is selected (as shown in fig. 6, step 630-640;  paragraph 0054, … If the first mode is enabled, a first mode flag corresponding to the first mode is signaled to indicate whether the first mode is asserted in step 630).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology generating a data signal containing information indicating whether the first coding method or the second coding method is selected as taught by LIN as a modification to the device of Marek for the benefit of indicate whether the first mode is asserted (paragraph 0054).

	Regarding claim 9, Marek teaches a method for coding an image of a view forming part of a plurality of views (fig. 4 in page 1318), the plurality of views simultaneously representing a 3D scene from different viewing angles or positions (as shown in fig. 4, left view and central view, right view are different viewing angles), implemented by a coding device (fig. 4, 3D video encoder, 3D video decoder), comprising the following: 
	selecting a first coding method or a second coding method for coding the image of said view, (as shown in fig. 4, left view has first coding method), 
	if the first coding method is selected, coding the original data of the image of said view (as shown in fig. 4, the left view is encoded), said first coding method providing coded original data (fig. 4, data after HEVC encoder is the coded original data),  
	if the second coding method is selected: coding processed data of the image of said view (fig. 4, central view is encoded with second coding method), said data having been obtained by an image processing applied to the original data of the image of said view (as shown in fig. 4, data after HDEV encoder of central view) , said coding providing coded processed data (fig. 4, data after HDEV encoder of central view is coded processed data) , coding description information of said image processing which has been applied (as shown in fig. 4, all information and data has been coded, including depth/texture), said generated data signal further containing: 
	said coded original data of the image of said view, if the first coding method has been selected (fig. 4, bitstream of left view after encoder), said coded processed data of the image of said view, and said coded description information of the image processing, if the second coding method has been selected (as shown in fig. 4, all data has been encoded, including texture, depth from central view and left view, right view).
	It is noticed that Marek does not disclose explicitly selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view.
	Filippini disclose of  selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view (fig. 2, fig. 3 and fig. 4; in fig. 2, there are multiple coding method (code 1 202-1, code 2 202-2, code 3 202-3) to selected from to code the image of said view (204-1, for example), one of said first and second coding methods for coding said image of said view (in fig. 2, code 1 is selected to code 204-1), said first coding method being used to code original data of said image of said view (as shown in fig. 2, code 1 is used to code view 204-1); in fig. 3 and fig. 4, it shows said second coding method being used to code data resulting from a processing of said image of said view; for example, fig. 3 shows how to process the original video into modified image 304 and fig. 4 step 430-440 show using 2nd coding method to code the modified image; as also suggested in paragraph 0069, … “the extracted video format codes may comprise a first video format code (Code 1 202-1), a second video format code (Code 2 202-1), a third video format code (Code 3 202-1), etc. The video format controller may determine that the first video format code (202-1) indicates that the video format for the first set of source video images (204-1) is the first source video format. The video format controller may also determine that the second video format code (202-2) indicates that the video format for the second set of source video images (204-2) is the second source video format and that the third video format code (202-3) indicates that the video format for the third set of source video images (204-3)”; and paragraph 0071-0072, as: “A video format filter in the video format filters (108) may be selected based on a video format code extracted from the coded bitstream. For example, if the first set of source video images is not encoded for a display video format as indicated by display mode information (128), then the first set of source video images is modified by the video format filter to obtain another set of converted images that is encoded for the display video format...Modification of a source video image by a video format filter as described herein may involve removing pixels, adding pixels, modifying pixels, or rearranging pixels of the input image”; which means select second coding method for processed view since it is encoded for the display video format finally).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology selecting, from among first and second coding methods available for coding the image of said view, one of said first and second coding methods for coding said image of said view, said first coding method being used to code original data of said image of said view and said second coding method being used to code data resulting from a processing of said image of said view as a modification to the non-transitory computer-readable medium of Marek for the benefit of  video images is modified by a suitable video format filter to obtain a second other set of converted images that is encoded for the display video format. (paragraph 0071).
	It is noticed that Marek does not disclose explicitly a non-transitory computer-readable medium comprising a computer program stored thereon comprising program code instructions for executing a method and generating a data signal containing information indicating whether the first coding method or the second coding method is selected.
	LIN disclose of  a non-transitory computer-readable medium comprising a computer program stored thereon comprising program code instructions for executing a method (paragraph 0057…, embodiment of the present invention as described above may be implemented in various hardware, software codes, or a combination of both.  For example, an embodiment of the present invention can be one or more electronic circuits integrated into a video compression chip or program code integrated into video compression software to perform the processing described herein.  An embodiment of the present invention may also be program code to be executed on 
a Digital Signal Processor (DSP) to perform the processing described herein);
	 generating a data signal containing information indicating whether the first coding method or the second coding method is selected (as shown in fig. 6, step 630;  paragraph 0054, … If the first mode is enabled, a first mode flag corresponding to the first mode is signaled to indicate whether the first mode is asserted in step 630).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of a non-transitory computer-readable medium comprising a computer program stored thereon comprising program code instructions for executing a method and generating a data signal containing information indicating whether the first coding method or the second coding method is selected; generating a data signal containing information indicating whether the first coding method or the second coding method is selected as taught by LIN as a modification to the method of Marek for the benefit of indicate whether the first mode is asserted (paragraph 0054).

	Regarding claim 10, Marek teaches a method for decoding an image of a view forming part of a plurality of views (fig. 4, page 1318), the plurality of views simultaneously representing a 3D scene from different viewing angles or positions (as shown in fig. 4, left view and central view, right view are different viewing angles), implemented by a coding device (fig. 4, 3D video encoder, 3D video decoder), comprising the following: 
	reading, in the data signal, coded data associated with the image of said view (as shown in fig. 4, HEVC decoder reading, in the data signal, coded data), reconstructing an image of said view on the basis of said coded data that have been read, said image of the reconstructed view containing the original data of the image of said view, if the item of information indicates the second decoding method (as shown in fig. 4, the central  view is decoded and reconstructed using second decoding method), 
	reading, in the data signal, coded data associated with the image of said view (as shown in fig. 4, HEVC decoder reading, in the data signal, coded data), reconstructing an image of the view on the basis of the coded data that have been read, the reconstructed image of the view containing processed data of the image of the view, in association with description information of an image processing used to obtain the processed data (as shown in fig. 4, encoded data from left view/central view/right view is read and decoded and then reconstructed).
It is noticed that Marek does not disclose explicitly the first and second decoding methods being available for decoding said image of said view, said first decoding method being used to decode original data of said image of said view and said second decoding method being used to decode data resulting from a processing of said image of said view.
	Filippini disclose of  the first and second decoding methods being available for decoding said image of said view, said first decoding method being used to decode original data of said image of said view and said second decoding method being used to decode data resulting from a processing of said image of said view (fig. 2, fig. 3 and fig. 4; in fig. 2, there are multiple coding method (code 1 202-1, code 2 202-2, code 3 202-3) to selected from to code the image of said view (204-1, for example), one of said first and second coding methods for coding said image of said view (in fig. 2, code 1 is selected to code 204-1), said first coding method being used to code original data of said image of said view (as shown in fig. 2, code 1 is used to code view 204-1); in fig. 3 and fig. 4, it shows said second coding method being used to code data resulting from a processing of said image of said view; for example, fig. 3 shows how to process the original video into modified image 304 and fig. 4 step 430-440 show using 2nd coding method to code the modified image; as also suggested in paragraph 0069, … “the extracted video format codes may comprise a first video format code (Code 1 202-1), a second video format code (Code 2 202-1), a third video format code (Code 3 202-1), etc. The video format controller may determine that the first video format code (202-1) indicates that the video format for the first set of source video images (204-1) is the first source video format. The video format controller may also determine that the second video format code (202-2) indicates that the video format for the second set of source video images (204-2) is the second source video format and that the third video format code (202-3) indicates that the video format for the third set of source video images (204-3)”; and paragraph 0071-0072, as: “A video format filter in the video format filters (108) may be selected based on a video format code extracted from the coded bitstream. For example, if the first set of source video images is not encoded for a display video format as indicated by display mode information (128), then the first set of source video images is modified by the video format filter to obtain another set of converted images that is encoded for the display video format...Modification of a source video image by a video format filter as described herein may involve removing pixels, adding pixels, modifying pixels, or rearranging pixels of the input image”; which means select second coding method for processed view since it is encoded for the display video format finally).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the first and second decoding methods being available for decoding said image of said view, said first decoding method being used to decode original data of said image of said view and said second decoding method being used to decode data resulting from a processing of said image of said view as a modification to the non-transitory computer-readable medium of Marek for the benefit of  video images is modified by a suitable video format filter to obtain a second other set of converted images that is encoded for the display video format. (paragraph 0071).
	It is noticed that Marek does not disclose explicitly a non-transitory computer-readable medium comprising a computer program stored thereon comprising program code instructions for executing a method and generating a data signal containing information indicating whether the first coding method or the second coding method is selected.
	LIN disclose of  a non-transitory computer-readable medium comprising a computer program stored thereon comprising program code instructions for executing a method (paragraph 0057…, embodiment of the present invention as described above may be implemented in various hardware, software codes, or a combination of both.  For example, an embodiment of the present invention can be one or more electronic circuits integrated into a video compression chip or program code integrated into video compression software to perform the processing described herein.  An embodiment of the present invention may also be program code to be executed on 
a Digital Signal Processor (DSP) to perform the processing described herein);
	 generating a data signal containing information indicating whether the first coding method or the second coding method is selected (as shown in fig. 6, step 630;  paragraph 0054, … If the first mode is enabled, a first mode flag corresponding to the first mode is signaled to indicate whether the first mode is asserted in step 630).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of a non-transitory computer-readable medium comprising a computer program stored thereon comprising program code instructions for executing a method and generating a data signal containing information indicating whether the first coding method or the second coding method is selected; generating a data signal containing information indicating whether the first coding method or the second coding method is selected as taught by LIN as a modification to the method of Marek for the benefit of indicate whether the first mode is asserted (paragraph 0054).

	Regarding claim 5,  the combination of Marek, Filippini and Lin teaches the limitations of claim 1 as discussed above. In addition, Marek further discloses that the processed data of the image of said view are the data of at least one region of the image of said view which has undergone a filtering (page 1319, … Depth-Gradient-based Loopback Filter (DGLF) and Availability Deblocking Loopback Filter (ADLF) additional in-loop filters that reduce the artifacts resulted from coding), the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one filtered region (as shown in fig. 4).

	Regarding claim 6, the combination of Marek, Filippini and Lin teaches the limitations of claim 1 as discussed above. In addition, Marek further discloses that the processed data of the image of the view are pixels of the image of the view (page 1319, … the basic principle is that CU containing no disoccluded pixels) , corresponding to an occlusion detected using an image of another view of the plurality, the description information of said image processing comprises an indicator of pixels of the image of said view which are found in the image of another view (as shown in fig. 4, disoccluded region selection is an occlusion detected using an image of another view of the plurality; page 1319, … the basic principle is that CU containing no disoccluded pixels is forced not to be divided and no information (including split flag) is sent in a bitstream to represent that CU).

	Regarding claim 14, the combination of Marek, Filippini and Lin teaches the limitations of claim 10 as discussed above. In addition, Marek further discloses that the processed data of the image of said view are the data of at least one region of the image of said view which has undergone a filtering (page 1319, … Depth-Gradient-based Loopback Filter (DGLF) and Availability Deblocking Loopback Filter (ADLF) additional in-loop filters that reduce the artifacts resulted from coding), the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one filtered region (as shown in fig. 4).

	Regarding claim 15, the combination of Marek, Filippini and Lin teaches the limitations of claim 10 as discussed above. In addition, Marek further discloses that the processed data of the image of the view are pixels of the image of the view (page 1319, … the basic principle is that CU containing no disoccluded pixels) , corresponding to an occlusion detected using an image of another view of the plurality, the description information of said image processing comprises an indicator of pixels of the image of said view which are found in the image of another view (as shown in fig. 4, disoccluded region selection is an occlusion detected using an image of another view of the plurality; page 1319, … the basic principle is that CU containing no disoccluded pixels is forced not to be divided and no information (including split flag) is sent in a bitstream to represent that CU).

	Regarding claim 18, the combination of Marek, Filippini and Lin teaches the limitations of claim 2 as discussed above. In addition, Marek further discloses that the processed data of the image of said view are the data of at least one region of the image of said view which has undergone a filtering (page 1319, … Depth-Gradient-based Loopback Filter (DGLF) and Availability Deblocking Loopback Filter (ADLF) additional in-loop filters that reduce the artifacts resulted from coding), the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one filtered region (as shown in fig. 4).

	Regarding claim 19, the combination of Marek, Filippini and Lin teaches the limitations of claim 2 as discussed above. In addition, Marek further discloses that the processed data of the image of the view are pixels of the image of the view (page 1319, … the basic principle is that CU containing no disoccluded pixels) , corresponding to an occlusion detected using an image of another view of the plurality, the description information of said image processing comprises an indicator of pixels of the image of said view which are found in the image of another view (as shown in fig. 4, disoccluded region selection is an occlusion detected using an image of another view of the plurality; page 1319, … the basic principle is that CU containing no disoccluded pixels is forced not to be divided and no information (including split flag) is sent in a bitstream to represent that CU).

7.	Claims 3, 12, 16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Marek et al. (3D Video Compression by Coding of Disoccluded Regions, ICIP, 09/30/2012, referred as Marek )  and in view of Filippini et al. ( US 20110216162)    and further in view LIN et al. (US 20150271486) and further in view SASAKI et al. (US 20100245548).   

	Regarding claim 3, the combination of Marek, Filippini and Lin teaches the limitations of claim 1 as discussed above. In addition, Marek further discloses that the processed data of the image of said view are data of the image of said view which have not been deleted following application of a cropping of the image of said view (as shown in fig. 4, no data is deleted).
	It is noticed that Marek does not disclose explicitly the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions.
	SASAKI disclose of  the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions (as shown in fig. 60A and 60B; paragraph 0641…, the second cropping processing unit 5132 first shifts each piece of pixel data in the PG plane data 5104 from its original position to the left by a number of pixels 5201R, which is the same as the offset value.  When the sign of the offset value indicates 
that the depth of a 3D video image is deeper than the screen, the second cropping processing unit 5132 shifts pixel data to the right.  Next, the second cropping processing unit 5132 removes the section of pixel data 5202R that protrudes outside the range of the PG plane data 5104 to the left (or right).  The second cropping processing unit 5132 then outputs the remaining pixel data 5204R as the right-view PG plane data).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions as a modification to the method of Marek for the benefit of crop an image (paragraph 0641).

	Regarding claim 12, the combination of Marek, Filippini and Lin teaches the limitations of claim 10 as discussed above. In addition, Marek further discloses that the processed data of the image of said view are data of the image of said view which have not been deleted following application of a cropping of the image of said view (as shown in fig. 4, no data is deleted).
	It is noticed that Marek does not disclose explicitly the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions.
	SASAKI disclose of  the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions (as shown in fig. 60A and 60B; paragraph 0641…, the second cropping processing unit 5132 first shifts each piece of pixel data in the PG plane data 5104 from its original position to the left by a number of pixels 5201R, which is the same as the offset value.  When the sign of the offset value indicates 
that the depth of a 3D video image is deeper than the screen, the second cropping processing unit 5132 shifts pixel data to the right.  Next, the second cropping processing unit 5132 removes the section of pixel data 5202R that protrudes outside the range of the PG plane data 5104 to the left (or right).  The second cropping processing unit 5132 then outputs the remaining pixel data 5204R as the right-view PG plane data).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions as a modification to the non-transitory computer-readable medium of Marek for the benefit of crop an image (paragraph 0641).

	Regarding claim 16, the combination of Marek, Filippini and Lin teaches the limitations of claim 2 as discussed above. In addition, Marek further discloses that the processed data of the image of said view are data of the image of said view which have not been deleted following application of a cropping of the image of said view (as shown in fig. 4, no data is deleted).
	It is noticed that Marek does not disclose explicitly the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions.
	SASAKI disclose of  the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions (as shown in fig. 60A and 60B; paragraph 0641…, the second cropping processing unit 5132 first shifts each piece of pixel data in the PG plane data 5104 from its original position to the left by a number of pixels 5201R, which is the same as the offset value.  When the sign of the offset value indicates 
that the depth of a 3D video image is deeper than the screen, the second cropping processing unit 5132 shifts pixel data to the right.  Next, the second cropping processing unit 5132 removes the section of pixel data 5202R that protrudes outside the range of the PG plane data 5104 to the left (or right).  The second cropping processing unit 5132 then outputs the remaining pixel data 5204R as the right-view PG plane data).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of the description information of said image processing is information on a location, in the image of said view, of one or more cropped regions as a modification to the method of Marek for the benefit of crop an image (paragraph 0641).

8.	Claims 4, 13, 17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Marek et al. (3D Video Compression by Coding of Disoccluded Regions, ICIP, 09/30/2012, referred as Marek and in view of Filippini et al. ( US 20110216162)  and further in view LIN et al. (US 20150271486) and further in view Hannuksela (US 20150078456).   

	Regarding claim 4, the combination of Marek, Filippini and Lin teaches the limitations of claim 1 as discussed above. In addition, Marek further discloses that the processed data of the image of said view are the data of at least one region of the image of said view (as shown in fig. 4).
	It is noticed that Marek does not disclose explicitly undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region.
	Hannuksela disclose of  the undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region (as shown in paragraph 0307…, the position of a sampling grid of a component image, such as a luma image, of a texture view component may have an integer-sample offset relative to the sampling grid position of a depth view component…the number of samples in horizontal and/or vertical direction in a sampling grid of a component image, such as a luma image, of a texture view component…samples in horizontal and/or vertical direction, respectively, in a sampling grid of a depth view component).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region as a modification to the method of Marek for the benefit of sampling an image (paragraph 0307).

	Regarding claim 13, the combination of Marek, Filippini and Lin teaches the limitations of claim 10 as discussed above. In addition, Marek further discloses that the processed data of the image of said view are the data of at least one region of the image of said view (as shown in fig. 4).
	It is noticed that Marek does not disclose explicitly undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region.
	Hannuksela disclose of  the undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region (as shown in paragraph 0307…, the position of a sampling grid of a component image, such as a luma image, of a texture view component may have an integer-sample offset relative to the sampling grid position of a depth view component…the number of samples in horizontal and/or vertical direction in a sampling grid of a component image, such as a luma image, of a texture view component…samples in horizontal and/or vertical direction, respectively, in a sampling grid of a depth view component).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region as a modification to the non-transitory computer-readable medium for the benefit of sampling an image (paragraph 0307).

	Regarding claim 17, the combination of Marek, Filippini and Lin teaches the limitations of claim 2 as discussed above. In addition, Marek further discloses that the processed data of the image of said view are the data of at least one region of the image of said view (as shown in fig. 4).
	It is noticed that Marek does not disclose explicitly undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region.
	Hannuksela disclose of  the undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region (as shown in paragraph 0307…, the position of a sampling grid of a component image, such as a luma image, of a texture view component may have an integer-sample offset relative to the sampling grid position of a depth view component…the number of samples in horizontal and/or vertical direction in a sampling grid of a component image, such as a luma image, of a texture view component…samples in horizontal and/or vertical direction, respectively, in a sampling grid of a depth view component).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of undergone a sampling, according to a given sampling factor and in at least one given direction, the description information of said image processing comprises at least one item of information on a location, in the image of said view, of said at least one sampled region as a modification to the method of Marek for the benefit of sampling an image (paragraph 0307).

9.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423